DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the amendments and remarks received 18 December 2020. Claims 1 and 3 - 21 are currently pending. 

Claim Objections
Claim 18 is objected to because of the following informalities: Lines 7 - 8 of claim 18 recite, in part, “the learned sign” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --the learned traffic speed sign-- in order to maintain consistency with line 4 of the claim and to improve the clarity and precision of the claim. Appropriate correction is required.
The objections to claims 1 and 14, due to minor informalities, are hereby withdrawn in view of the amendments and remarks received 18 December 2020. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the lateral offset of the learned sign" in lines 4 - 5. There is insufficient antecedent basis for this limitation in the claim.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3 - 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 8, 9, 13, 14, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Roeber et al. U.S. Publication No. 2013/0049988 A1 in view of Ivanov et al. U.S. Publication No. 2018/0025628 A1.

-	With regards to claim 1, Roeber et al. disclose a method for traffic sign learning (Roeber et al., Abstract, Fig. 1, Pg. 1 ¶ 0002 and 0012 - 0013, Pg. 2 ¶ 0018 and 0025) comprising: determining that a learned sign is located within a distance threshold of a junction between a main road link and a ramp road link; (Roeber et al., Fig. 2, Pg. 2 ¶ 0029 - 0031) and assigning a learned sign value of the learned sign to the main road link, the ramp road link, or a combination thereof based on one or more characteristics of the learned sign from a traffic sign recognition observation, (Roeber et al., Figs. 1 & 2, Pg. 1 ¶ 0009, Pg. 2 ¶ 0027 - Pg. 3 ¶ 0044) wherein the distance threshold includes a first threshold from the junction and a second threshold from the junction, (Roeber et al., Fig. 2, Pg. 2 ¶ 0027 - 0031) and wherein the second threshold is at a greater distance from the junction than the first threshold, (Roeber et al., Fig. 2, Pg. 2 ¶ 0027 - 0031) and wherein a distance of the learned sign to the junction is less than the second threshold, but greater than the first threshold. (Roeber et al., Fig. 2, Pg. 2 ¶ 0027 - 0031 [“speed limit signs can be interpreted as referring to a freeway exit ramp when the following conditions are fulfilled (the variables subsequently named being illustrated in FIG. 2):… first optional speed limit (Lim1) before freeway exit ramp start (ERS) is not more distant than max1 from this freeway exit ramp start; maximum distance between freeway exit ramp start (ERS) and freeway exit ramp end (ERE)=max2; and last optional speed limit (LimN) after freeway exit ramp end (ERE) not more distant than max3.” The Examiner asserts that Roeber et al. disclose that a traffic sign (learned sign) located at a distance to the junction that is less than max1, the second distance threshold, and greater computer-implemented method; and one or more characteristics from clustered traffic sign recognition observations. Pertaining to analogous art, Ivanov et al. disclose a computer-implemented method for traffic sign learning (Ivanov et al., Figs. 1 - 4, Pg. 1 ¶ 0008 - 0009, Pg. 2 ¶ 0020 - 0022, Pg. 3 ¶ 0030 - Pg. 4 ¶ 0036, Pg. 4 ¶ 0039 - 0040, Pg. 4 ¶ 0043 - Pg. 5 ¶ 0044, Pg. 5 ¶ 0048, Pg. 7 ¶ 0068 - 0074, Pg. 8 ¶ 0076 - 0079) comprising: assigning a learned sign value of the learned sign to the main road link, the ramp road link, or a combination thereof based on one or more characteristics of the learned sign from clustered traffic sign recognition observations. (Ivanov et al., Figs. 2 - 4, Pg. 1 ¶ 0002 - 0004, Pg. 2 ¶ 0019 - 0022, Pg. 4 ¶ 0035 - 0036 and 0039 - 0040, Pg. 4 ¶ 0043 - Pg. 5 ¶ 0044, Pg. 5 ¶ 0048, Pg. 5 ¶ 0051 - Pg. 6 ¶ 0052, Pg. 6 ¶ 0062 - Pg. 0065, Pg. 7 ¶ 0068 - 0070 and 0072 - 0074) Roeber et al. and Ivanov et al. are combinable because they are both directed towards methods and systems that recognize traffic signs from captured images and utilize such recognitions to provide navigation-related information and feedback to users. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Roeber et al. with the teachings of Ivanov et al. These modifications would have been prompted in order to enhance the base device of Roeber et al. with the well-known and applicable techniques Ivanov et al. applied to a similar device. Utilizing a computer to implement the teachings of the base device of Roeber et al. would enhance the base device by ensuring that it is carried out 

-	With regards to claim 5, Roeber et al. in view of Ivanov et al. disclose the method of claim 1, wherein the learned sign is located on the main road link between the first threshold and the second threshold, (Roeber et al., Fig. 2, Pg. 2 ¶ 0027 - 0031) and wherein a topology of the junction and a lateral offset of the learned sign indicate that the ramp road link and the learned sign occur on a same side of the main road link. (Roeber et al., Fig. 2, Pg. 2 ¶ 0027 - 0031 and 0035 - 0037) 

-	With regards to claim 8, Roeber et al. in view of Ivanov et al. disclose the method of claim 1, wherein the learned sign is located closer to the junction than the first threshold, (Roeber et al., Fig. 2, Pg. 2 ¶ 0027 - 0031) the method further comprising: assigning the learned sign value to the main road link and not the ramp road link based on determining that a topology of the junction and the lateral offset of the learned sign indicate that the ramp road link and the learned 

-	With regards to claim 9, Roeber et al. in view of Ivanov et al. disclose the method of claim 1, wherein the learned sign is located closer to the junction than the first threshold, (Roeber et al., Fig. 2, Pg. 2 ¶ 0027 - 0031) and wherein a topology of the junction and a lateral offset of the learned sign indicate that the ramp road link and the learned sign occur on a same side of the main road link. (Roeber et al., Fig. 2, Pg. 2 ¶ 0027 - 0031 and 0035 - 0037) 

-	With regards to claim 13, Roeber et al. in view of Ivanov et al. disclose the method of claim 1, wherein the learned sign is a traffic speed sign (Roeber et al., Pg. 1 ¶ 0009, Pg. 2 ¶ 0019, 0022 and 0027) and the learned sign value is a speed value. (Roeber et al., Pg. 1 ¶ 0009, Pg. 2 ¶ 0019, 0022 and 0027, Pg. 3 ¶ 0044) In addition, analogous art Ivanov et al. disclose wherein the learned sign is a traffic speed sign and the learned sign value is a speed value. (Ivanov et al., Fig. 3, Pg. 1 ¶ 0003 and 0005, Pg. 2 ¶ 0022 - 0023, Pg. 4 ¶ 0039, Pg. 6 ¶ 0062 - 0064)  

-	With regards to claim 14, Roeber et al. disclose an apparatus for traffic sign learning (Roeber et al., Abstract, Fig. 1, Pg. 1 ¶ 0002, 0008 and 0013, Pg. 2 ¶ 0018 and 0025) comprising: causing the apparatus to perform at least the following, determine that a learned sign is located within a distance threshold of a junction between a first road link and a second road link; (Roeber et al., Fig. 2, Pg. 2 ¶ 0029 - 0031) and assign a learned sign value of the learned sign to the operations; and one or from clustered traffic sign recognition observations. Pertaining to analogous art, Ivanov et al. disclose an apparatus for traffic sign learning (Ivanov et al., Figs. 1 - 4, Pg. 1 ¶ 0008 - 0009, Pg. 2 ¶ 0020 - 0022, Pg. 3 ¶ 0030 - Pg. 4 ¶ 0036, Pg. 4 ¶ 0039 - 0040, Pg. 4 ¶ 0043 - Pg. 5 ¶ 0044, Pg. 5 ¶ 0048, Pg. 7 ¶ 0068 - 0074, Pg. 8 ¶ 0076 - 0079) comprising: at least one processor; (Ivanov et al., Figs. 1 & 2, Pg. 3 ¶ 0030 - 0032, Pg. 8 ¶ 0076 - 0079) and at least one memory including computer program code for one or more programs, (Ivanov et al., Figs. 1 & 2, Pg. 1 ¶ 0009, Pg. 3 ¶ 0030 - 0034, Pg. 8 ¶ 0076 - 0079) the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform (Ivanov et al., Figs. 1 & 2, Pg. 1 ¶ 0009, Pg. 3 ¶ 0030 - Pg. 4 ¶ 0035, Pg. 8 ¶ 0076 - 0079) at least the following, assign a learned sign value of the learned sign to the first road link, the second road link, or a combination thereof based on one or more characteristics of the learned sign from clustered traffic sign recognition observations. (Ivanov et al., Figs. 2 - 4, Pg. 1 ¶ 0002 - 0004, Pg. 2 ¶ 0019 - 0022, Pg. 4 ¶ 0035 - 0036 and 0039 - 0040, Pg. 4 ¶ 0043 - Pg. 5 ¶ 0044, Pg. 5 ¶ 0048, Pg. 5 ¶ 0051 - Pg. 6 ¶ 0052, Pg. 6 ¶ 0062 - Pg. 0065, Pg. 7 ¶ 0068 - 0070 and 0072 - 0074) Roeber et al. and Ivanov et al. are combinable because they are both directed towards systems and methods that recognize traffic signs from captured images and utilize such recognitions to provide navigation-related information and feedback to users. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Roeber et al. with the teachings of Ivanov et al. These modifications 

-	With regards to claim 18, Roeber et al. disclose a method for traffic sign learning, (Roeber et al., Abstract, Fig. 1, Pg. 1 ¶ 0002 and 0012 - 0013, Pg. 2 ¶ 0018 and 0025) comprising: determining that a learned traffic speed sign is located within a distance threshold of a junction between a first road link and a second road link; (Roeber et al., Fig. 2, Pg. 2 ¶ 0029 - 0031) and assigning a learned speed value of the learned traffic speed sign to the first road link, the second road link, or a combination thereof based on one or more characteristics operations; and one or more characteristics from clustered traffic sign recognition observations. Pertaining to analogous art, Ivanov et al. disclose a non-transitory 

-	With regards to claim 21, Roeber et al. in view of Ivanov et al. disclose the method of claim 1, wherein the one or more characteristics of the learned sign comprises location data and sign property data. (Roeber et al., Pg. 1 ¶ 0009, Pg. 2 ¶ 0022, 0025 and 0027 - 0031, Pg. 3 ¶ 0044) Roeber et al. fail to disclose explicitly one or more characteristics of the learned sign from clustered traffic sign recognition observations. Pertaining to analogous art, Ivanov et al. disclose wherein the one or more characteristics of the learned sign from the clustered traffic sign recognition observations comprises location data and sign property data. (Ivanov et al., Abstract, Figs. 2 - 4, Pg. 1 ¶ 0004 and 0008, Pg. 2 ¶ 0020 -  

Claims 3, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Roeber et al. U.S. Publication No. 2013/0049988 A1 in view of Ivanov et al. U.S. Publication No. 2018/0025628 A1 as applied to claims 1, 14 and 18 above, and further in view of Endo et al. U.S. Publication No. 2019/0347940 A1.

-	With regards to claim 3, Roeber et al. in view of Ivanov et al. disclose the method of claim 1, wherein the learned sign is located on the main road link between the first threshold and the second threshold, (Roeber et al., Fig. 2, Pg. 2 ¶ 0028 - 0031 and 0035 - 0037) the method further comprising: assigning the learned sign value to the main road link based on determining that a topology of the junction and a lateral offset of the learned sign indicate that the ramp road link and the learned sign occur on opposite sides of the main road link. (Roeber et al., Fig. 2, Pg. 2 ¶ 0027 - 0032 and 0035 - 0037) Roeber et al. fail to disclose explicitly assigning the learned sign value to both the main road link and the ramp road link. Pertaining to analogous art, Endo et al. disclose assigning the learned sign value to both the main road link and the ramp road link (Endo et al., Fig. 6, Pg. 5 ¶ 0059 - 0062) based on determining that a topology of the junction and a lateral offset of the learned sign indicate that the ramp road link and the learned sign occur on opposite sides of the main road link. (Endo et al., Fig. 6, Pg. 5 ¶ 0059 - 0062 [The Examiner asserts that in figure 6 of Endo et al. lane 2, Lb, corresponds to a main road link, lane 1, La, corresponds to a ramp road link, 

-	With regards to claim 15, Roeber et al. in view of Ivanov et al. disclose the apparatus of claim 14, wherein the apparatus is further caused to: assign the learned sign value to the first road link based on determining that the learned sign is located on the first road link between the first threshold and the second threshold, (Roeber et al., Fig. 2, Pg. 2 ¶ 0028 - 0031 and 0035 - 0037) and that a topology of the junction and a lateral offset of the learned sign indicate that the second road link and the learned sign occur on opposite sides of the first road link. (Roeber et al., Fig. 2, Pg. 2 ¶ 0027 - 0032 and 0035 - 0037) Roeber et al. fail to disclose explicitly assigning the learned sign value to both the first road link and the second road link. Pertaining to analogous art, Endo et al. disclose assigning the learned sign value to both the first road link and the second road link (Endo et al., Fig. 6, Pg. 5 ¶ 0059 - 0062) based on determining that a topology of the junction and a lateral offset of the learned sign indicate that the second road link and the learned sign occur on opposite sides of the first road link. (Endo et al., Fig. 6, Pg. 5 ¶ 0059 - 0062 [The Examiner asserts that in figure 

-	With regards to claim 19, Roeber et al. in view of Ivanov et al. disclose the non-transitory computer-readable storage medium of claim 18, wherein the apparatus is further caused to perform: assigning the learned speed value to the first road link based on determining that the learned traffic speed sign is located on the first road link between the first threshold and the second threshold, (Roeber et al., Fig. 2, Pg. 2 ¶ 0028 - 0031 and 0035 - 0037) and that a topology of the junction and a lateral offset of the learned traffic speed sign indicate that the second road link and the learned traffic speed sign occur on opposite sides of the first road link. (Roeber et al., Fig. 2, Pg. 2 ¶ 0027 - 0032 and 0035 - 0037) Roeber et al. fail to disclose explicitly assigning the learned sign value to both the first road link and the second road link. Pertaining to analogous art, Endo et al. disclose assigning the learned sign value to both the first road link and the second road link (Endo et al., Fig. 6, Pg. 5 ¶ 0059 - 0062) based on determining that a topology of the junction and a lateral offset of the learned sign indicate that the second road link and the learned sign occur on opposite sides of the first road link. (Endo et al., Fig. 6, Pg. 5 ¶ 0059 - 0062 [The Examiner asserts that in figure 6 of Endo et al. lane 2, Lb, corresponds to a first road link, lane 1, La, corresponds to a second road link, and road sign Sd corresponds to the learned . 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Roeber et al. U.S. Publication No. 2013/0049988 A1 in view of Ivanov et al. U.S. Publication No. 2018/0025628 A1 in view of Endo et al. U.S. Publication No. 2019/0347940 A1 as applied to claim 3 above, and further in view of Yoshitomi et al. U.S. Publication No. 2016/0350606 A1.

-	With regards to claim 4, Roeber et al. in view of Ivanov et al. in view of Endo et al. disclose the method of claim 3. Roeber et al. fail to disclose explicitly wherein the assigning of the learned sign value to the main road link and the ramp road link is further based on determining that no other sign has been assigned to the ramp road link. Pertaining to analogous art, Endo et al. disclose wherein the assigning of the learned sign value to the main road link and the ramp road link is further based on determining that no other learned value of a same sign type has been assigned to the ramp road link. (Endo et al., Fig. 6, Pg. 5 ¶ 0057 - 0062) Endo et al. fail to disclose expressly wherein the assigning of the learned sign value is further based on determining that no other sign has been assigned to the ramp road link. Pertaining to analogous art, Yoshitomi et al. disclose wherein the assigning of the learned sign value to the main road link and the ramp road link is further based on determining that no other sign has been assigned to the ramp road link. (Yoshitomi et al., Figs. 3A - 3D & 7, Pg. 2 ¶ 0030 . 

Claims 6, 10, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Roeber et al. U.S. Publication No. 2013/0049988 A1 in view of Ivanov et al. U.S. Publication No. 2018/0025628 A1 as applied to claims 5, 9 and 14 above, and further in view of Fujimaki U.S. Publication No. 2016/0332517 A1.

-	With regards to claim 6, Roeber et al. in view of Ivanov et al. disclose the method of claim 5. Roeber et al. fail to disclose explicitly assigning the learned sign value to the ramp road link and not the main road link based on determining that learned sign value is less than an upstream sign value. Pertaining to analogous art, Fujimaki discloses assigning the learned sign value to the ramp road link and not the main road link based on determining that learned sign value is less than an upstream sign value. (Fujimaki, Figs. 8 - 10, Pg. 5 ¶ 0078 and 0085 - 0088, Pg. 5 ¶ 0092 - Pg. 6 ¶ 0096, Pg. 6 ¶ 0102 and 0110 - 0111) Roeber et al. in view of Ivanov et al. and Fujimaki are combinable because they are all directed towards systems and methods that recognize traffic signs from captured images and utilize such recognitions to provide navigation-related information and feedback to users. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Roeber et al. in view of Ivanov et al. with the teachings of Fujimaki. 

-	With regards to claim 10, Roeber et al. in view of Ivanov et al. disclose the method of claim 9. Roeber et al. fail to disclose explicitly assigning the learned sign value to the ramp road link and not the main road link based on determining that learned sign value is less than an upstream sign value. Pertaining to analogous art, Fujimaki discloses assigning the learned sign value to the ramp road link and not the main road link based on determining that learned sign value 

-	With regards to claim 11, Roeber et al. in view of Ivanov et al. disclose the method of claim 9. Roeber et al. fail to disclose explicitly assigning the learned sign value to the main road link and not the ramp road link based on determining that the learned sign value is higher than an upstream sign value. Pertaining to analogous art, Fujimaki discloses assigning the learned sign value to the main road link and not the ramp road link based on determining that the learned sign value is higher than an upstream sign value. (Fujimaki, Figs. 8 - 10, Pg. 5 ¶ 0078 and 0085 - 0088, Pg. 5 ¶ 0092 - Pg. 6 ¶ 0096, Pg. 6 ¶ 0102 and 0110 - 0111) Roeber et al. in view of Ivanov et al. and Fujimaki are combinable because they are all directed towards systems and methods that recognize traffic signs from captured images and utilize such recognitions to provide navigation-related information and feedback to users. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Roeber et al. in view of Ivanov et al. with the teachings of Fujimaki. This modification would have been prompted in order to enhance the combined base device with the well-known technique Fujimaki applied to a comparable device. Analyzing a difference between a learned sign value and an upstream sign value during the assigning of learned sign values to road links, as taught by Fujimaki, would enhance the combined base device by improving its ability to accurately assign appropriate sign values to road links in the vicinity of learned signs. Furthermore, this modification would have been prompted by the 

-	With regards to claim 17, Roeber et al. in view of Ivanov et al. disclose the apparatus of claim 14, wherein the learned sign is located closer to the junction than the first threshold, (Roeber et al., Fig. 2, Pg. 2 ¶ 0027 - 0031) and wherein the apparatus is further caused to: assign the learned sign value to the first road link and not the second road link based on determining that a topology of the junction and a lateral offset of the learned sign indicate that the second road link and the learned sign occur on opposite sides of the first road link; (Roeber et al., Fig. 2, Pg. 2 ¶ 0035 - 0037) assign the learned sign value to the second road link and not the first road link based on determining that the topology of the junction and the lateral offset of the learned sign indicate that the second road link and the learned sign occur on a same side of the first road link; (Roeber et al., Fig. 2, Pg. 2 ¶ 0027 - 0031 and 0035 - 0037) and assign the learned sign value to the first road link and not the second road link based on determining that the second .

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Roeber et al. U.S. Publication No. 2013/0049988 A1 in view of Ivanov et al. U.S. Publication No. 2018/0025628 A1 as applied to claims 5 and14 above, and further in view of Endo et al. U.S. Publication No. 2019/0347940 A1 in view of Fujimaki U.S. Publication No. 2016/0332517 A1.

-	With regards to claim 7, Roeber et al. in view of Ivanov et al. disclose the method of claim 5. Roeber et al. fail to disclose explicitly assigning the learned sign value to both the main road link and the ramp road link based on determining that the learned sign value is higher than an upstream sign value. Pertaining to analogous art, Endo et al. disclose assigning the learned sign value to both the main road link and the ramp road link. (Endo et al., Fig. 6, Pg. 5 ¶ 0059 - 0062 [The Examiner asserts that in figure 6 of Endo et al. lane 2, Lb, corresponds to a main road link, lane 3, Lc, corresponds to a ramp road link, and road sign Sd corresponds to the learned sign. Furthermore, the Examiner asserts that Endo et al. disclose assigning a learned sign value, sign information Td, of road sign Sd to multiple lanes, road links, and, as shown in figure 6 of Endo et al., lane 3, Lc, and road sign Sd occur on a same side of lane 2, Lb, the main road link. Lastly, the Examiner asserts that, in view of the instant specification, the broadest reasonable interpretation of the terms “main road link” and “ramp road link” covers interpretations wherein those terms can be used interchangeably and respectively with a first road link and a second road link, see at least lines 3 - 5 on page 15 of the instant specification.]) Endo et al. fail to disclose explicitly assigning the learned sign value based on determining that the learned sign value is higher than an upstream sign value. Pertaining to analogous art, Fujimaki discloses assigning the learned sign value based on determining that the learned sign value is higher than an upstream sign value. (Fujimaki, Figs. 8 - 10, Pg. 5 ¶ 0078 and 0085 - 0088, Pg. 5 ¶ 0092 - Pg. 6 ¶ 0096, Pg. 6 ¶ 0102 and 0110 - 0111) Roeber et al. in view of Ivanov et al. and 

-	With regards to claim 16, Roeber et al. in view of Ivanov et al. disclose the apparatus of claim 14, wherein the learned sign is located on the first road link . 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Roeber et al. U.S. Publication No. 2013/0049988 A1 in view of Ivanov et al. U.S. Publication No. 2018/0025628 A1 as applied to claim 1 above, and further in view of Schneider U.S. Publication No. 2018/0180435 A1.

-	With regards to claim 12, Roeber et al. in view of Ivanov et al. disclose the method of claim 1. Roeber et al. fail to disclose explicitly wherein an upstream sign value is a learned upstream sign value, a default mapped sign value, or a combination thereof for a road link upstream from the junction with respect to a direction of travel. Pertaining to analogous art, Schneider discloses wherein an upstream sign value is a learned upstream sign value, a default mapped sign value, or a combination thereof for a road link upstream from the junction with respect to a direction of travel. (Schneider, Fig. 1, Pg. 1 ¶ 0009 - 0010, Pg. 2 ¶ 0030 - Pg. 3 ¶ 0034) Roeber et al. in view of Ivanov et al. and Schneider are combinable because they are all directed towards systems and methods that recognize traffic signs from captured images and utilize such recognitions to provide navigation-related information and feedback to users. It would have been obvious to one of ordinary skill in the art before the effective filing date of the .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Roeber et al. U.S. Publication No. 2013/0049988 A1 in view of Ivanov et al. U.S. Publication No. 2018/0025628 A1 in view of Endo et al. U.S. Publication No. 2019/0347940 A1 as applied to claim 19 above, and further in view of Fujimaki U.S. Publication No. 2016/0332517 A1.

-	With regards to claim 20, Roeber et al. in view of Ivanov et al. in view of Endo et al. disclose the non-transitory computer-readable storage medium of claim 19, wherein the learned traffic speed sign is located on the first road link between the first threshold and the second threshold, (Roeber et al., Fig. 2, Pg. 2 ¶ 0028 - 0031 and 0035 - 0037) wherein the topology of the junction and the lateral offset of the learned traffic speed sign indicate that the second road link and the learned traffic speed sign occur on a same side of the first road link, (Roeber et al., Fig. 2, Pg. 2 ¶ 0027 - 0031 and 0035 - 0037) Roeber et al. fail to disclose explicitly assigning the learned speed value to the second road link and not the first road link based on determining that learned speed value is less than an upstream speed value; and assigning the learned speed value to both the first road link and the second road link based on determining that the learned speed value is higher than the upstream speed value. Pertaining to analogous art, Endo et al. disclose assigning the learned sign value to both the first road link and the second road link. (Endo et al., Fig. 6, Pg. 5 ¶ 0059 - 0062 [The Examiner asserts that in figure 6 of Endo et al. lane 2, Lb, corresponds to a first road link, lane 3, Lc, corresponds to a second road link, and road sign Sd corresponds to the learned sign. Furthermore, the Examiner asserts that Endo et al. disclose assigning a learned sign value, sign information Td, of road sign Sd to multiple lanes, road links, and, as shown in figure 6 of Endo et al., lane 3, Lc, and road sign Sd occur on a same side of lane 2, Lb, the first road link.]) Endo et al. fail to disclose explicitly assigning the learned sign value to the second road link and not the first road link based on determining that learned sign value is less than an . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cherveny et al. U.S. Publication No. 2003/0125871 A1; which is directed towards a system and method for updating a map database of a geographical area based on a statistical analysis of observation data collected from a plurality of vehicles with sensors. 
Fowe et al. U.S. Publication No. 2016/0104376 A1; which is directed towards systems, methods and apparatuses for estimating a value of a variable speed sign based on lane information, an identified variable speed limit sign and clustered probe data. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 



/ERIC RUSH/Primary Examiner, Art Unit 2667